Circuit Court for Baltimore City
Case No. 24-C-20-001242
Argued: May 10, 2021


                                                                                    IN THE COURT OF APPEALS

                                                                                         OF MARYLAND


                                                                                               No. 25


                                                                                       September Term, 2020



                                                                                            LARRY LEE


                                                                                                  v.


                                                                                      WINNCOMPANIES LLC




                                                                                     Barbera, C.J.,
                                                                                     McDonald
                                                                                     Watts
                                                                                     Hotten
                                                                                     Getty
                                                                                     Booth
                                                                                     Biran,

                                                                                                       JJ.


                                                                                      PER CURIAM ORDER

  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                        Filed: May 12, 2021
                         2021-05-12 10:51-04:00




 Suzanne C. Johnson, Clerk
LARRY LEE                                               *      IN THE

                                                        *      COURT OF APPEALS

              v.                                        *      OF MARYLAND

                                                        *      No. 25

WINNCOMPANIES LLC                                       *      September Term, 2020



                               PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 12th day of May, 2021,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                      /s/ Mary Ellen Barbera
                                                             Chief Judge